Exhibit 10.3
 
ESCROW DEPOSIT AGREEMENT
 
AGREEMENT dated this 21st day of October 2009, by and among PURDEN LAKE RESOURCE
CORP., a Delaware corporation (the “Company”), having an address at 7 Ashland
Road, Caldwell, New Jersey 07006, MAY DAVIS PARTNERS, LLC, a Delaware limited
liability company, registered broker-dealer and a member of the Financial
Industry Regulatory Authority, Inc. (“May Davis”), having an address at 800
Third Avenue, 9th Floor, New York, New York 10022, AMERICAN CAPITAL PARTNERS,
LLC, a New York limited liability company, registered broker-dealer and a member
of the Financial Industry Regulatory Authority, Inc. (“American Capital” and,
together with May Davis, collectively, the “Placement Agents”), having an
address at 205 Oser Avenue, Hauppauge, New York 11788, and SIGNATURE BANK (the
“Escrow Agent”), a New York State chartered bank, having an office at 261
Madison Avenue, New York, New York 10016.  All terms not herein defined shall
have the meaning ascribed to them in the Company’s Confidential Private Offering
Memorandum, as amended and supplemented from time to time, including all
attachments, schedules and exhibits thereto (collectively, the “Memorandum”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the terms of the Memorandum, the Company is offering (the
“Offering”) for sale on a “reasonable efforts all-or-none” basis a minimum (the
“Minimum Amount”) of 582 units (each a “Unit” and, collectively, the “Units”)
for an aggregate purchase price of $5,820,000 and on a “reasonable efforts”
basis a maximum (the “Maximum Amount”) of 1,147 Units for an aggregate purchase
price of $11,470,000, each Unit consisting of (i) 3,937 shares of the Company’s
common stock (the “Common Stock”), and (ii) a five-year warrant (the “Warrant”)
to purchase 514 additional shares of Common Stock (the “Warrant Shares”) at an
exercise price of $3.81 per share.  The Units are being sold at a purchase price
of $10,000 per Unit, with a minimum investment of one (1) Unit ($10,000) (which
minimum investment may be waived by the Company and the Placement Agent in their
discretion);
 
WHEREAS, unless the Minimum Amount is sold by November 20, 2009 (the “Initial
Termination Date”), which period may be extended until December 21, 2009 (the
“Final
 
 
1

--------------------------------------------------------------------------------

 
 
Termination Date”) by the Company and the Placement Agents in their mutual
discretion, the Offering will terminate and all funds will be returned to the
subscribers in the Offering (the “Subscribers”) without interest, penalty or
offset;
 
WHEREAS, the Company and the Placement Agents desire to establish an escrow
account with the Escrow Agent into which the Company shall instruct the
Subscribers to deposit checks and other instruments for the payment of money
made payable to the order of “Signature Bank, as Escrow Agent for Purden Lake
Resource Corp.,” and the Escrow Agent is willing to accept said checks and other
instruments for the payment of money in accordance with the terms hereinafter
set forth;
 
WHEREAS, the Company and the Placement Agents represent and warrant to the
Escrow Agent that they have not stated to any individual or entity that the
Escrow Agent’s duties will include anything other than those duties stated in
this Agreement; and
 
WHEREAS, the Company and the Placement Agents warrant to the Escrow Agent that a
copy of the Memorandum and all other documents which have been delivered to
Subscribers which include the Escrow Agent’s name and duties, have been attached
hereto as Schedule I.
 
NOW, THEREFORE, IT IS AGREED as follows:
 
1.           Delivery of Escrow Funds.
 
(a)           The Placement Agents and the Company shall instruct Subscribers to
deliver to the Placement Agents or Escrow Agent checks made payable to the order
of “Signature Bank, as Escrow Agent for Purden Lake Resource Corp.,” or wire
transfer to Signature Bank, 261 Madison Avenue, New York, New York 10016, ABA
No. 026013576 for credit to Signature Bank, as Escrow Agent for Purden Lake
Resource Corp., Account No. 1501326425, in each case, with the name, address and
social security number or taxpayer identification number of the individual or
entity making payment.  In the event any Subscriber’s address and/or social
security number or taxpayer identification number are not provided to the Escrow
Agent by such Subscriber, the Placement Agents and/or the Company agree to
promptly provide the Escrow Agent with such information.  The checks or wire
transfers shall be deposited into a non interest-bearing account at Signature
Bank entitled “Signature Bank, as Escrow Agent for Purden Lake Resource Corp.”
(the “Escrow Account”).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           The collected funds deposited into the Escrow Account are referred
to as the “Escrow Funds.”
 
(c)           The Escrow Agent shall have no duty or responsibility to enforce
the collection or demand payment of any funds deposited into the Escrow
Account.  If, for any reason, any check deposited into the Escrow Account shall
be returned unpaid to the Escrow Agent, the sole duty of the Escrow Agent shall
be to return the check to the Subscriber and advise the Company and the
Placement Agents promptly thereof.
 
(d)           The Escrow Agent shall hold all Escrow Funds in the Escrow Account
free from any lien, claim or offset of the Escrow Agent, except as set forth
herein.
 
2.           Release of Escrow Funds.  The Escrow Funds shall be paid by the
Escrow Agent in accordance with the following:
 
(a)           In the event that the Company and the Placement Agents advise the
Escrow Agent in writing that the Offering has been terminated (the “Termination
Notice”), the Escrow Agent shall promptly return the Escrow Funds paid by each
Subscriber, and not previously closed upon, to said Subscriber without interest
or deduction, penalty or offset.
 
(b)           If prior to 3:00 P.M. (New York City time) on or prior to the
Initial Termination Date, the Escrow Agent receives written notification, in the
form of Exhibit A attached hereto and made a part hereof (the “Extension
Notice”), signed by the Company and the Placement Agents stating that the
Initial Termination Date has been extended to a date on or before the Final
Termination Date, the date shall be so extended.
 
(c)           Provided that the Escrow Agent has not received a Termination
Notice pursuant to Section 2(a) hereof and there is at least the Minimum Amount
deposited into the Escrow Account on or prior to (i) the Initial Termination
Date or (ii) the Final Termination Date (in the event that the Escrow Agent has
received an Extension Notice), the Escrow Agent shall, upon
 
 
3

--------------------------------------------------------------------------------

 
 
receipt of written instructions, in form and substance satisfactory to the
Escrow Agent, received from the Company and the Placement Agents, pay the Escrow
Funds in accordance with such written instructions, such payment or payments to
be made by wire transfer on the same Banking Day (as defined in Section 2(f)
hereof) of receipt of such written instructions (the “First Closing”); provided,
however, if such instructions are received after 3:00 PM (New York City time) on
any day, such payments shall be made by the Escrow Agent so that they are
received before 3:00 PM (New York City time) on the next day which is a Banking
Day.  The same procedures shall be coordinated with respect to any subsequent
closings occurring prior to the Initial Termination Date or the Final
Termination Date, as applicable.  Notwithstanding anything contained herein, a
final closing may be held no later than ten (10) business days after the Initial
Termination Date or the Final Termination Date, as applicable.
 
 (d)           If by 3:00 P.M. (local New York City time) on the Initial
Termination Date or, in the event that the Escrow Agent has received the
Extension Notice, on the Final Termination Date, the Escrow Agent (i) has not
received written instructions from the Company and the Placement Agents pursuant
to Section 2(c) hereof regarding the disbursement of the Escrow Funds, or (ii)
there is a balance in the Escrow Account of less than the Minimum Amount and the
First Closing has not yet occurred, then the Escrow Agent shall promptly return
the Escrow Funds to the Subscribers without interest or deductions, penalty or
expense and shall promptly notify the Company and the Placement Agents
thereof.  The Escrow Funds returned to each Subscriber shall be free and clear
of any and all claims of the Escrow Agent.
 
(e)           The Escrow Agent shall not be required to pay any uncollected
funds or any funds which are not available for withdrawal.
 
(f)           If any other date that is a deadline under this Agreement for
giving the Escrow Agent notice or instructions or for the Escrow Agent to take
action is not a Banking Day, then such date shall be changed to the Banking Day
that is immediately after such date.  A “Banking Day” is any day other than a
Saturday, Sunday or Bank Holiday.
 
(g)           The Company may reject or cancel any subscription for Units in
whole or in part. If payment for any such rejected or canceled subscription has
been delivered to the Escrow
 
 
4

--------------------------------------------------------------------------------

 
 
Agent, the Company and the Placement Agents will inform the Escrow Agent of the
rejection or cancellation, and the Escrow Agent upon receiving such notice shall
promptly return such funds to said Subscriber, but in no event prior to those
funds becoming collected and available for withdrawal.
 
3.           Acceptance by Escrow Agent.  The Escrow Agent hereby accepts and
agrees to perform its obligations hereunder, provided that:
 
(a)           The Escrow Agent may act in reliance upon any signature reasonably
believed by it to be genuine, and may assume that any person who has been
designated by the Placement Agents or the Company to give any written
instructions, notice or receipt, or make any statements in connection with the
provisions hereof has been duly authorized to do so.  The Escrow Agent shall
have no duty to make inquiry as to the genuineness, accuracy or validity of any
statements or instructions or any signatures on statements or instructions.  The
names and true signatures of each individual authorized to act singly on behalf
of the Company and the Placement Agents are stated in Schedule II, which is
attached hereto and made a part hereof.  The Company and the Placement Agents
may each remove or add one or more of its authorized signers listed on Schedule
II by notifying the Escrow Agent of such change in accordance with this
Agreement, which notice shall include the true signature for any new authorized
signatories.
 
(b)           The Escrow Agent may act relative hereto in reliance upon advice
of counsel in reference to any matter connected herewith.  The Escrow Agent
shall not be liable for any mistake of fact or error of judgment or law, or for
any acts or omissions of any kind, unless caused by its willful misconduct or
gross negligence.
 
(c)           The Placement Agents and the Company agree to indemnify and hold
the Escrow Agent harmless from and against any and all claims, losses, costs,
liabilities, damages, suits, demands, judgments or expenses (including but not
limited to reasonable attorney’s fees) claimed against or incurred by the Escrow
Agent, in good faith, arising out of or related, directly or indirectly, to this
Escrow Agreement unless caused by a breach of this Agreement by the Escrow Agent
or by the Escrow Agent’s gross negligence or willful misconduct.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           In the event that the Escrow Agent shall be uncertain as to its
duties or rights hereunder, the Escrow Agent shall be entitled to (i) refrain
from taking any action other than to keep safely the Escrow Funds until it shall
be directed otherwise by a court of competent jurisdiction, or (ii) deliver the
Escrow Funds to a court of competent jurisdiction and in either case it shall
notify the Company and the Placement Agents thereof.
 
(e)           The Escrow Agent shall have no duty, responsibility or obligation
to interpret or enforce the terms of any agreement other than the Escrow Agent’s
obligations hereunder, and the Escrow Agent shall not be required to make a
request that any monies be delivered to the Escrow Account, it being agreed that
the sole duties and responsibilities of the Escrow Agent, to the extent not
prohibited by applicable law, shall be (i) to accept checks or other instruments
for the payment of money and wire transfers delivered to the Escrow Agent for
the Escrow Account and deposit said checks and wire transfers into the
non-interest bearing Escrow Account, and (ii) to disburse or refrain from
disbursing the Escrow Funds as stated above, provided that the checks received
by the Escrow Agent have been collected and are available for withdrawal.
 
4.           Resignation and Termination of the Escrow Agent.  The Escrow Agent
may resign at any time by giving thirty (30) days’ prior written notice of such
resignation to the Placement Agents and the Company.  Upon providing such
notice, the Escrow Agent shall have no further obligation hereunder except to
comply with Section 2(c) and to hold the Escrow Funds which it thereafter
receives until the end of such 30-day period.  In such event, the Escrow Agent
shall not take any action, other than complying with Section 2(c) and receiving
and depositing Subscribers’ checks and wire transfers in accordance with this
Agreement, until the Company together with the Placement Agents have designated
a banking corporation, trust company, attorney or other person as
successor.  Upon receipt of such written designation signed by the Placement
Agents and the Company, the Escrow Agent shall promptly deliver the Escrow Funds
to such successor and shall thereafter have no further obligations
hereunder.  If such instructions are not received within thirty (30) days
following the effective date of such resignation, then the Escrow Agent may
deposit the Escrow Funds and any other amounts held by it pursuant to this
Agreement with a clerk of a court of competent jurisdiction pending the
appointment of a successor.  In either case provided for in this paragraph, the
Escrow Agent shall be relieved of all further obligations and released from all
liability thereafter arising with respect to the Escrow Funds.
 
 
6

--------------------------------------------------------------------------------

 
 
5.           Termination.  The Company and the Placement Agents may terminate
the appointment of the Escrow Agent hereunder upon written notice specifying the
date upon which such termination shall take effect, which date shall be at least
thirty (30) days from the date of such notice.  In the event of such
termination, the Company and the Placement Agents shall, within thirty (30) days
of such notice, appoint a successor escrow agent and the Escrow Agent shall,
upon receipt of written instructions signed by the Company and the Placement
Agents, turn over to such successor escrow agent all of the Escrow Funds;
provided, however, that if the Company and the Placement Agents fail to appoint
a successor escrow agent within such 30-day period, such termination notice
shall be null and void and the Escrow Agent shall continue to be bound by all of
the provisions hereof.  Upon receipt of the Escrow Funds, the successor escrow
agent shall become the Escrow Agent hereunder and shall be bound by all of the
provisions hereof and Signature Bank shall be relieved of all further
obligations and released from all liability thereafter arising with respect to
the Escrow Funds and under this Agreement.  Nothing herein shall, however,
release the Escrow Agent from liability for its actions or omissions as provided
herein arising prior to the appointment of such successor.
 
6.           Investment.  All funds received by the Escrow Agent will be held
only in non-interest bearing bank accounts at Signature Bank.
 
7.           Compensation.  The Escrow Agent shall be entitled, for the duties
to be performed by it hereunder, to a fee of $3,500 which fee shall be paid by
the Company promptly following the signing of this Agreement.  In addition, the
Company shall be obligated to reimburse the Escrow Agent for all third party
fees, costs and expenses incurred in good faith or that become due in connection
with the Escrow Account and this Agreement, including reasonable and actual
attorney’s fees.  Neither the modification, cancellation, termination or
rescission of this Agreement, nor the resignation or termination of the Escrow
Agent shall affect the right of the Escrow Agent to retain the amount of any fee
which has been paid, or to be reimbursed or paid for any costs or expenses that
have been incurred or become due prior to the effective date of any
 
 
7

--------------------------------------------------------------------------------

 
 
such modification, cancellation, termination, resignation or rescission.  To the
extent the Escrow Agent has not been paid any fee or has incurred any such costs
or expenses prior to any closing, the Escrow Agent shall advise the Company and
the Company shall direct all such amounts to be paid directly at any such
closing.
 
8.           Notices.  All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if sent by hand-delivery, by facsimile (followed
by first-class mail), one (1) business day after sent by nationally recognized
overnight courier service or three (3) business days after sent by registered or
certified mail, return receipt requested, in each case costs prepaid, to the
addresses set forth below.
If to the Placement Agents:
 
May Davis Partners, LLC
800 Third Avenue, 9th Floor
New York, New York 10022
Attention:  Owen May
Fax:  (212) 508-2124
 
American Capital Partners, LLC
205 Oser Avenue
Hauppauge, New York 11788
Attention: Anthony M. Gardini
Fax: (631) 670-1352


With a copy to:
Gusrae, Kaplan, Bruno & Nusbaum PLLC
120 Wall Street, 11th Floor
New York, New York 10005
Attention:  Lawrence G. Nusbaum, Esq.
Fax:  (212) 809-5449
 
If to the Company:
 
Purden Lake Resource Corp.
7 Ashland Road
Caldwell, New Jersey 07006 
Attention: Lisa Lopomo



 
 
8

--------------------------------------------------------------------------------

 
 
If to the Escrow Agent:
 
Signature Bank
                      261 Madison Avenue
                      New York, New York 10016
                      Attention: Mr. Cliff Broder, Group Director and Senior
Vice President
                      Fax: (646) 822-1359


9.           General.
 
(a)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be entirely performed within such State without regard to choice of law
principles and any action brought hereunder shall be brought in the courts of
the State of New York, located in the County of New York.  Each party hereto
irrevocably waives any objection on the grounds of venue, forum non­-conveniens
or any similar grounds and irrevocably consents to service of process by mail or
in any manner permitted by applicable law and consents to the jurisdiction of
said courts.  Each of the parties hereto hereby waives all right to trial by
jury in any action, proceeding or counterclaim arising out of the transactions
contemplated by this Agreement.
 
(b)           This Agreement sets forth the entire agreement and understanding
of the parties in respect to the matters contained herein and supersedes all
prior agreements, arrangements and understandings relating thereto.
 
(c)           All of the terms and conditions of this Agreement shall be binding
upon, and inure to the benefit of and be enforceable by, the parties hereto, as
well as their respective successors and assigns.
 
(d)           This Agreement may be amended, modified, superseded or canceled,
and any of the terms or conditions hereof may be waived, only by a written
instrument executed by each party hereto or, in the case of a waiver, by the
party waiving compliance.  The failure of any party at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same.  No waiver of any party of any condition,
or of the breach of any term contained in this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed to be or construed as a
further or continuing waiver of any
 
 
9

--------------------------------------------------------------------------------

 
 
such condition or breach or a waiver of any other condition or of the breach of
any other term of this Agreement.  No party may assign any rights, duties or
obligations hereunder unless all other parties have given their prior written
consent.
 
(e)           If any provision included in this Agreement proves to be invalid
or unenforceable, it shall not affect the validity of the remaining provisions.
 
(f)           This Agreement and any amendment or modification of this Agreement
may be executed in several counterparts or by separate instruments and all of
such counterparts and instruments shall constitute one agreement, binding on all
of the parties hereto.
 
10.           Form of Signature. The parties hereto agree to accept a facsimile
transmission copy of their respective actual signatures as evidence of their
actual signatures to this Agreement and any amendment or modification of this
Agreement; provided, however, that each party who produces a facsimile signature
agrees, by the express terms hereof, to place, promptly after transmission of
his or her signature by fax, a true and correct original copy of his or her
signature in overnight mail to the address of the other parties.
 
[Signature page follows]
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Escrow Agreement as of
the date first set forth above.
 
MAY DAVIS PARTNERS, LLC
 
By: __________________________
Name:  Owen May
Title:
 
AMERICAN CAPITAL PARTNERS, LLC
 
By: __________________________
Name:  Anthony M. Gardini
Title:




PURDEN LAKE RESOURCE CORP.
 
By: __________________________
Name:  Lisa Lopomo
Title:




SIGNATURE BANK
 
By: _____________________________
Name:
Title:
 
By: _____________________________
Name:
Title:
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Date: __________________
 
Signature Bank
261 Madison Avenue
New York, New York 10016
Attention: Mr. Cliff Broder, Group Director and Senior Vice President


Re:  Purden Lake Resource Corp. Escrow Account No. 1501326425


Dear Mr. Broder:
 
In accordance with the terms of Section 2(b) of an Escrow Deposit Agreement
dated October 21, 2009, by and among PURDEN LAKE RESOURCE CORP. (the “Company”),
MAY DAVIS PARTNERS, LLC (“May Davis”), AMERICAN CAPITAL PARTNERS, LLC (“American
Capital” and, together with May Davis, collectively, the “Placement Agents”) and
SIGNATURE BANK (the “Escrow Agent”), the Company and the Placement Agents hereby
notify the Escrow Agent that the Offering Period has been extended to December
21, 2009, the Final Termination Date.
 
Very truly yours,
 
MAY DAVIS PARTNERS, LLC
PURDEN LAKE RESOURCE CORP.
           
By:         _____________________________
By:  __________________________
             Name: Owen May
    Name: Lisa Lopomo
       Title:
    Title:
   
AMERICAN CAPITAL PARTNERS, LLC 
             
By:         _____________________________
 
   Name: Anthony M. Gardini
 
   Title:
 

 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
Schedule I
 
OFFERING DOCUMENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
Schedule II


The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any one of the following on behalf of Purden Lake
Resource Corp., May Davis Partners, LLC and American Capital Partners, LLC




PURDEN LAKE RESOURCE CORP.
 
Name
 
True Signature
 
Lisa Lopomo
         





MAY DAVIS PARTNERS, LLC
Name
 
True Signature
 
Owen May
         



AMERICAN CAPITAL PARTNERS, LLC
 
Name
 
True Signature
 
Anthony M. Gardini
         


